  Case 1:19-cr-00643-VM Document 41 Filed 11/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
                                                             
SOUTHERN DISTRICT OF NEW YORK
                                      X
UNITED STATES OF AMERICA,             :        19 CR 643 (VM)
                                      :
            -against-                 :
                                      :             ORDER
KENDALL NEWLAND,                      :
                                      :
                    Defendant.        :
                                      X
VICTOR MARRERO, U.S.D.J.:
      Counsel for the Defendant, with the consent of counsel

for the Government (see Attached Letter), requests that                the

Court   authorize   a    magistrate   judge    to    conduct      a   plea

proceeding by video teleconference under Section 15002(b) of

the   Coronavirus   Aid,   Relief,    and   Economic    Security        Act

(“CARES Act”), which allows for felony plea proceedings to be

held via video teleconferencing only when the district judge

“in a particular case finds for specific reasons that the

plea or sentencing in that case cannot be further delayed

without serious harm to the interests of justice.” See also

In re Coronavirus/COVID-19 Pandemic, Second Amended Standing

Order re: Video Teleconferencing and Telephone Conferencing

for Criminal Proceedings, 20 Misc. 176, Dkt. No. 3, at 3

(S.D.N.Y.   Sept.   16   2020)   (authorizing   the    use       of   video

conferencing for felony pleas only upon a finding by the

presiding   judge   that   the   “proceeding    cannot      be    further

delayed without serious harm to the interests of justice.”).

                                  1
  Case 1:19-cr-00643-VM Document 41 Filed 11/17/20 Page 2 of 3



     The Court is persuaded that the plea in this case cannot

be further delayed without serious harm to the interests of

justice. The Defendant has been incarcerated at the MCC under

pandemic conditions, and he cannot resolve a pending matter

in state court until he has resolved this case. Further

delay of his plea proceeding will prevent him from availing

himself of the Government’s plea offer and from resolving

his pending matter in state court. Additionally, it is not

certain   when   the   Court   will    be   able   to   conduct   the

Defendant’s plea in person. Conducting the Defendant’s plea

remotely therefore “promotes judicial economy.” Cohen, 2020

WL 2539115, at *2. It “preempt[s] the parties’ [potential]

motions to this Court requesting further scheduling changes.”

Id.; United States v. Portolyoni, No. 09 CR 674, 2020 WL

5604047, at *3 (S.D.N.Y. Sept. 18, 2020). It also avoids

adding to “the existing backlog of cases in the federal

court system” and the “deluge of [requests for] hearings

once in-person proceedings can safely resume.” Cohen, 2020

WL 2539115, at *2.

SO ORDERED:
Dated: New York, New York
       17 November 2020




                                  2
          Case 1:19-cr-00643-VM Document 41 Filed 11/17/20 Page 3 of 3




                                        LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                         26 COURT STREET
MEMBER: NY & MA BAR                                                          SUITE 413
                                                                      BROOKLYN, NY 11242-1134

                                                                      Tel: 718-797-3055
                                                                      Fax: 718-504-3900
                                                                      E-mail: natali_todd@yahoo.com
                                                                      www.natalitoddlawyer.com
November 17, 2020


Honorable Victor Marrero
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    U.S. v. Kendall Newland, 19 Cr. 643 (VM)

Dear Judge Marrero:

        I represent Mr. Newland pursuant to the Criminal Justice Act. Mr. Newland would like
to schedule a change of plea hearing and accept the government’s written plea offer to count one
of the indictment. He would like to enter a plea remotely as soon as possible because he is
currently being detained at MCC and recognize the impact of COVID-19 on in-court proceedings
which has caused delays due to the highly contagious nature of the disease.

         Mr. Newland is currently serving a sentence on a state conviction but the delay of this
case creates further delay with his state case and so he would like to resolve his federal case to
avoid any additional time on the state case. Mr. Newland believes that it is in the interest of
justice that he is permitted to plead guilty either telephonically or by video. The government
consents. Thank you for your consideration.

Respectfully,
/s/
Natali Todd, Esq.

cc: AUSA Adam Hobson (by email)
